Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
Claim 16 is objected to due to a typo.  The word “covert” should be “convert”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fortenberry [U.S. Patent Publication 2008/0121702].

With regard to claim 1, Fortenberry meets the limitations of:
supporting, by a support, a bag containing one or more items of an order [a bag used for holding items (figure 3, item 145 and paragraph 0040)]
detecting, by a sensor coupled to an end of the support, a weight of the bag and the one or more items when the bag is suspended on the support such that the weight of the bag and the one or more items is exerted on the support [a scale platter used for weighing items in a bag (figure 3, item 150 and paragraph 0043)]
comparing, by a hardware processor, the detected weight to an expected weight of the order [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]
communicating, by the hardware processor, an alert when the expected weight is unequal to the detected weight [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]

With regard to claim 5, Fortenberry meets the limitation of:
activating a light in response to the alert being communicated [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]

With regard to claim 6, Fortenberry meets the limitation of:
determining, by the hardware processor, the expected weight as the one or more items are scanned [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]

With regard to claim 7, Fortenberry meets the limitation of:
the detected weight exceeding the expected weight indicates that an item in the bag is unaccounted for [a measured parameter not being substantially equivalent to the expected parameter, i.e. an expected weight has not been met by the measurement of the weight of the bag holding the items (paragraph 0082)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fortenberry [U.S. Patent Publication 2008/0121702] in view of Acker, Jr. et al. [U.S. Patent Publication 2014/0214577]

With regard to claim 2, Fortenberry fails to disclose of converting, by the sensor, a tension experienced by the sensor to the detected weight.  In the field of checkout systems, Acker, Jr. et al. teaches:
converting, by the sensor, a tension experienced by the sensor to the detected weight [a strain measured in a support arm used to support a basket filled with items (paragraph 0020)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Acker, Jr. et al. to create a checkout theft deterrent system wherein the system measures the strain created by the items in a bag supported by the arms used to support the bag in order to determine if a person has placed an item inside of the bag without scanning it to deter theft wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

With regard to claim 8, Fortenberry meets the limitations of:
a support configured to support a bag containing one or more items of an order [a bag used for holding items (figure 3, item 145 and paragraph 0040)]
a computer system communicatively coupled to the sensor, the computer system comprising a memory and a hardware processor configured to compare the detected weight to an expected weight of the order [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]
communicate an alert when the expected weight is unequal to the detected weight [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]
However, Fortenberry fails to disclose of a sensor coupled to an end of the support where the sensor configured to detect a weight of the bag and the one or more items when the bag is suspended on the support such that the weight of the bag and the one or more items is exerted on the support.  In the field of checkout systems, Acker, Jr. et al. teaches:
a sensor coupled to an end of the support where the sensor configured to detect a weight of the bag and the one or more items when the bag is suspended on the support such that the weight of the bag and the one or more items is exerted on the support [a strain measured in a support arm used to support a basket filled with items (paragraph 0020)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Acker, Jr. et al. to create a checkout theft deterrent system wherein the system measures the strain created by the items in a bag supported by the arms used to support the bag in order to determine if a person has placed an item inside of the bag without scanning it to deter theft wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

	With regard to claim 9, please refer to the rejection for claim 2 as the citations meet the limitation of the present claim.

With regard to claim 12, Fortenberry meets the limitation of:
a light configured to activate in response to the alert being communicated [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]

With regard to claim 13, Fortenberry meets the limitation of:
the hardware processor is further configured to determine the expected weight as the one or more items are scanned [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]

With regard to claim 14, Fortenberry meets the limitation of:
the detected weight exceeding the expected weight indicates that an item in the bag is unaccounted for [a measured parameter not being substantially equivalent to the expected parameter, i.e. an expected weight has not been met by the measurement of the weight of the bag holding the items (paragraph 0082)]

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fortenberry [U.S. Patent Publication 2008/0121702] in view of Morris [U.S. Patent Publication 2008/0005036]
With regard to claim 3, Fortenberry fails to disclose of scanning, by a scanner, an identifier on the bag.  In the field of checkout systems, Morris teaches:
scanning, by a scanner, an identifier on the bag [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

	With regard to claim 4, Fortenberry meets the limitation of:
determining, by the hardware processor, a weight of the bag [a scale platter used for weighing items in a bag (figure 3, item 150 and paragraph 0043)]
removing, by the hardware processor, the weight of the bag from the detected weight before comparing the detected weight to the expected weight [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]
However, Fortenberry fails to disclose of a bag based on the scanned identifier.  In the field of checkout systems, Morris teaches:
a bag based on the scanned identifier [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

Claims 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortenberry [U.S. Patent Publication 2008/0121702] in view of Acker, Jr. et al. [U.S. Patent Publication 2014/0214577], and in further view of Morris [U.S. Patent Publication 2008/0005036]

With regard to claim 10, the combination of Fortenberry and Acker, Jr. fails to disclose of scanning, by a scanner, an identifier on the bag.  In the field of checkout systems, Morris teaches:
scanning, by a scanner, an identifier on the bag [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry, Ackers, Jr., and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

With regard to claim 11, Fortenberry meets the limitation of:
the hardware processor is further configured to determine a weight of the bag and remove the weight of the bag from the detected weight before comparing the detected weight to the expected weight [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]
However, Fortenberry fails to disclose of a bag based on the scanned identifier.  In the field of checkout systems, Morris teaches:
a bag based on the scanned identifier [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

With regard to claim 15, Fortenberry meets the limitations of:
a system comprising a support configured to support a bag containing one or more items of an order [a bag used for holding items (figure 3, item 145 and paragraph 0040)]
a computer system communicatively coupled to the sensor, the computer system comprising a memory and a hardware processor configured to compare the detected weight to an expected weight of the order [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]
communicate an alert when the expected weight is unequal to the detected weight [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]
determine a weight of the bag [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]
remove the weight of the bag from the detected weight [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]
However, Fortenberry fails to disclose of a sensor coupled to an end of the support where the sensor configured to detect a weight of the bag and the one or more items when the bag is suspended on the support such that the weight of the bag and the one or more items is exerted on the support, a scanner configured to scan an identifier on the bag, and a bag based on the scanned identifier.  In the field of checkout systems, Acker, Jr. et al. teaches:
a sensor coupled to an end of the support where the sensor configured to detect a weight of the bag and the one or more items when the bag is suspended on the support such that the weight of the bag and the one or more items is exerted on the support [a strain measured in a support arm used to support a basket filled with items (paragraph 0020)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Acker, Jr. et al. to create a checkout theft deterrent system wherein the system measures the strain created by the items in a bag supported by the arms used to support the bag in order to determine if a person has placed an item inside of the bag without scanning it to deter theft.  However, the combination of Fortenberry and Acker, Jr. et al. fails to disclose of a scanner configured to scan an identifier on the bag and a bag based on the scanned identifier.  In the field of checkout systems, Morris teaches:
a scanner configured to scan an identifier on the bag and a bag based on the scanned identifier [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry, Acker, Jr. et al., and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

With regard to claim 16, Fortenberry fails to disclose of the sensor is a tension sensor configured to covert a tension experienced by the sensor to the detected weight.  In the field of checkout systems, Acker, Jr. et al. teaches:
the sensor is a tension sensor configured to covert a tension experienced by the sensor to the detected weight [a strain measured in a support arm used to support a basket filled with items (paragraph 0020)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry, Acker, Jr. et al., and Morris to create a checkout theft deterrent system wherein the system measures the strain created by the items in a bag supported by the arms used to support the bag in order to determine if a person has placed an item inside of the bag without scanning it to deter theft wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

	With regard to claim 17, Fortenberry meets the limitation of:
the weight of the bag is stored prior to detecting the weight of the bag and the one or more items [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]

With regard to claim 18, Fortenberry meets the limitation of:
the hardware processor is further configured to retrieve the weight of the bag [a measurement of a bag’s weight when determining the weight of the products placed into the bag (paragraph 0007)]
However, Fortenberry fails to disclose of a bag based on the scanned identifier.  In the field of checkout systems, Morris teaches:
a bag based on the scanned identifier [a detector reading an EAS tag on a cart for identification purposes (paragraph 0041)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Fortenberry and Morris to create a checkout theft deterrent system wherein the system identifies a monitored container storing scanned items for inventory tracking in order to determine which products have been placed into a specific container wherein the motivation to combine is to measure purchased items (Fortenberry, paragraph 0002).

With regard to claim 19, Fortenberry meets the limitation of:
a light configured to activate in response to the alert being communicated [a security notification communicated via a display monitor indicating a measured parameter is not equivalent to an expected parameter, i.e. a measured weight is not an expected weight (figure 6, item 645 and paragraph 0082)]
With regard to claim 20, Fortenberry meets the limitation of:
the hardware processor is further configured to determine the expected weight as the one or more items are scanned [a verification module used for measuring an expected weight of an item/items (figure 6, item 640 and paragraph 0081)]

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2003/0122667 to Flynn discloses a system and method for enhancing security at a self-checkout station.
U.S. Patent Publication 2007/0007078 to Johnson et al. discloses a self-checkout system
U.S. Patent 8,191,780 to Daily discloses a self-checkout kiosk and retail security system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689